Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities: in claim 1, line 5, the phrase “two component” should be changed to “two components”; in claim 1, line 8, the phrase “at least one of the slidable member” should be changed to “the slidable member”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “components”, “heat insulation members” and “slidable member” in claim 1 and “restriction member” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR101865163B1 (‘163).
Claim 1:  ‘163 discloses a heat insulation structure provided in a joint portion (20/40) between two components (note components of the tank/11/12/13) fixed to each other and subject to a compressive force, comprising heat insulation members (note 23/22a and 41b/42) disposed between the two components and made of a material having heat conductivity lower than the two component (Examiner notes that the elastic members, some of which have are made of a polymer material, will inherently have a lower heat conductivity than the metal tank and associated members such as element 13 which can be made from metal); and a slidable member (viewing 22b/41a as a whole) slidable on the heat insulation members (41b), wherein at least two of the heat insulation members (note members 41b) are arranged along the direction of compression (Fig. 3), and the slidable member (22b/41a) is disposed between the heat insulation members which are adjacent to each other (Fig. 3), the heat insulation members and the slidable member being allowed to be displaced in directions perpendicular to the direction of compression (Fig. 3, Examiner noting that elasticity of 41 will accommodate lateral displacement as the tilting plane of 13 rotates).
Claim 2:  ‘163 further discloses that a restriction member (42/44) made of a resin (Examiner notes that adhesives are commonly made from resin and that element 44 is taught to be made from polymers) that restricts the amount of movement of the heat insulation members and the slidable member in directions perpendicular to the direction of compression (Examiner notes that adhesive provided on 42 will restrict lateral movement of 41b).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (JP10122209A).
Claim 1:  Suzuki discloses a heat insulation structure provided in a joint portion (Fig. 3) between two components (11/12) fixed to each other and subject to a compressive force, comprising heat insulation members (15/16/17/18) disposed between the two components and made of a material having heat conductivity lower than the two component (Examiner notes that the elastic insulation members will have a lower heat conductivity than the associated metal components); and a slidable member (13/13a/14) slidable on the heat insulation members (Fig. 1), wherein at least two of the heat insulation members (15/16/17/18) are arranged along the direction of compression (Fig. 3), and the slidable member is disposed between the heat insulation members which are adjacent to each other (Fig. 3), the heat insulation members and the slidable member being allowed to be displaced in directions perpendicular to the direction of compression (Fig. 3, Examiner noting that the elastic members can be displaced/squeezed in the radial direction upon compression and that the slidable member is shown to have some radial clearance for movement).
Claim 2:  Suzuki further discloses that a restriction member (18) made of a resin (see English Machine translation, page 2, which details how the heat-insulation members can be made from plastics) that restricts the amount of movement of the heat insulation members and the slidable member in directions perpendicular to the direction of compression (Examiner notes that 18 prevents interior radial movement).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the prior art of record does not disclose or reasonably teach in combination that the restriction member is fixed on one of the two components, and the insulation member that is in contact with the other component among the two components on which the restriction member is not fixed has a recessed portion provided on its end on the side facing the other component on which the restriction member is not fixed, the recessed portion engaging with a projecting portion provided on the restriction member.
Regarding claim 4, the prior art of record does not disclose or reasonably teach in combination that the restriction member is fixed on one of the two components, an elastic member having strength higher than the restriction member is disposed between the other component among the two components on which the restriction member is not fixed and the heat insulation member, and the elastic member has a recessed portion provided on its end on the side facing the other component on which the restriction member is not fixed, the recessed portion engaging with a projecting portion provided on the restriction member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746